 Case: 2:18-cv-00745-ALM-KAJ Doc #: 14 Filed: 03/13/19 Page: 1 of 1 PAGEID #: 55



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

BRIAN RATCLIFF,

                      Plaintiff,

       v.                                          Civil Action 2:18-cv-745
                                                   Judge Algenon L. Marbley
                                                   Magistrate Judge Jolson
MOUNT CARMEL HEALTH SYSTEM,

                      Defendant.


                                           ORDER

       This matter is before the Court on the parties Joint Motion to Extend Remaining Case

Deadlines. (Doc. 13). The parties seek a sixty-day extension of the discovery and dispositive

motion deadlines “because the parties need additional time to conduct depositions.” (Id. at 1).

There have been no prior extensions to the case schedule. (Id. at 2). For good cause shown, the

motion is GRANTED. The discovery deadline is extended to May 31, 2019, and the dispositive

motion deadline is extended to June 28, 2019.

       IT IS SO ORDERED.



Date: March 13, 2019                               /s/ Kimberly A. Jolson
                                                   KIMBERLY A. JOLSON
                                                   UNITED STATES MAGISTRATE JUDGE
